Citation Nr: 1729233	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. 1.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicides/Agent Orange exposure.

2.  Entitlement to an initial compensable rating for residuals of hepatitis A and B.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

By decision in November 2002, the Board declined to reopen the previously denied claim of service connection for hepatitis A.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2003, the Court vacated the Board's November 2002 decision and remanded the matter for consideration consistent with a preceding Joint Motion for Remand.  The case was remanded for further development in November 2004.

By decision in February 2004, the RO denied the claim of entitlement to service connection for residuals of prostate cancer.  The Board subsequently denied the claim by decision in December 2008.  The Veteran appealed to the Court which granted a Joint Motion for Remand and vacated the decision in October 2009.  

In an April 2010 decision, the Board reopened the issue of entitlement to service connection for hepatitis A and denied the claim on the merits.  The issues of entitlement to service connection for hepatitis, other than type A or C, as well as entitlement to service connection for residuals of prostate cancer were remanded for further development.  The Board remanded the issue of entitlement to service connection for residuals of prostate cancer again in July 2012.

By rating decision in August 2011, service connection for hepatitis A, resolved/hepatitis B, inactive was granted, evaluated as noncompensably (zero percent) disabling effective from September 7, 1999.  The Veteran perfected an appeal for a higher initial rating.  

The issue of an increased initial rating for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Review of the record reveals that the Veteran spent almost a year stationed at an Air Base in Thailand where herbicides were reportedly used.

2.  A barely legibile morning report from his unit seems to suggest that he was transferred briefly to a unit stationed in Vietnam.  In view of these findings herbicide exposure is reasonably presumed.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, it is presumed that his prostate cancer is related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this claim is being granted, no further notice or development is needed.

Review of the evidence in a form most favorable to the Veteran provides a basis to allow this claim on the basis of reasonable doubt.  It is clear that he was in Thailand for almost a year, at a base where herbicide usage was known to have occurred.  As a wheel vehicle repairman, contentions that he would have been out and about the base, to include the perimeter, are not unreasonable, given those duties.

There is also a barely legible morning report from the Veteran's unit that appears to indicate he was briefly transferred to another unit, known to have been mostly if not entirely stationed in Vietnam at that time.  It has been asserted on this basis that he had in country exposure.

In view of this evidence, and resolving reasonable doubt in the Veteran's favor as to herbicide exposure on one or both these instances, service connection for prostate cancer on a presumptive basis is indicated.


ORDER

Service connection for prostate cancer is granted.


REMAND

The Veteran asserts that his service-connected hepatitis A and B are not asymptomatic and that he has generalized pain, fatigue, nausea and dizziness associated with the disorders.  It is maintained that there is no evidence in the record that affirmatively attributes these symptoms to any other disorders that he may have.  The appellant thus contends that a compensable rating is warranted for hepatitis.  

Review of the record shows that the Veteran was most recently evaluated for hepatitis purposes in May 2010.  While the mere passage of time does not render the 2010 examination inadequate, given that he indicates that symptoms associated with the service-connected disorder may have increased in severity, a new examination would be helpful to assess the current disability status.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Additionally, review of the record discloses that the Veteran has been receiving VA outpatient treatment for various complaints and disorders for years.  The most recent records date through June 2014.  VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A (c) (2) (2014); 38 C.F.R. § 3.159 (c)(2) (2017).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from July 2014 and associate them with the electronic record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran's VA outpatient records dating from July 2014 through the present and associate them with VBMS.  All attempts to secure the records must be documented.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine whether the appellant has symptoms and/or impairment associated with the service-connected hepatitis A and B.  All necessary tests and studies should be conducted and any findings must be reported in detail.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

3.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


